Gilbert, J.
Willie Shagers, alias Little Head, and Percy Jones were indicted for the murder of Erwin Jones. On a consent verdict Jones was sentenced to life imprisonment in the penitentiary. Shagers, alias Little Head, was found guilty, with recommendation to mercy, and was likewise sentenced to serve a life sentence in the penitentiary. He filed a motion for new trial on the general grounds, and subsequently his motion was amended by adding three special grounds, each complaining that the court erred in instructions to the jury relating to conspiracy,- making no contention that the charges were abstractly or legally erroneous, but that there was no evidence to authorize the submission of the question of conspiracy. Held:
1. The evidence authorized instructions on the question of conspiracy.
2. The verdict is supported by evidence.

Judgment affirmed.


All the Justices concur, eccoept Hill, J., absent because of illness.